 JUILLIARD SCHOOL153The Juilliard SchoolandTheatrical Protective UnionLocal No. 1, International Alliance of TheatricalStageEmployes and Moving Picture MachineOperators of the United States and Canada,AFL-CIO,Petitioner.Case 2-RC-16037January 7, 1974DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing washeld before Hearing Officer Haywood E.Banks.Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedures, Series 8, as amended, by direction of theRegionalDirectorofRegion 2, the case wastransferred to the Board for decision. Briefs werefiled by the Juilliard School' and Theatrical Protec-tiveUnion, Local No. 1, International Alliance ofTheatricalStageEmployes and Moving PictureMachine Operators of the United States and Canada,AFL-CIO.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in the case the Board makesthe following findings:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.We find that the Petitioner is a labor organiza-tionwithin the meaning of the Act who claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks a unit of all stagehands(electricians, carpenters, and property men workingon stage and/or in shops) employed by the Employerexcluding students, guards, watchmen, and supervi-sors as defined in the Act.The Juilliard School, herein referred to as theEmployer, urges the Board to dismiss the petition onthe ground that no unit is appropriate, since all of theindividuals sought to be represented are eithersupervisors or casuals. Alternatively, the Employercontends that the unit requested is inappropriatebecause it would fragmentits stagedepartment. Theparties disagree as to the supervisory status of twoemployees and, if these two employees are found tobe supervisors, whether their participationin unionactivities is grounds for dismissing the petition ordelaying the election. Lastly, the parties disagree astowhat eligibility formula should be adopted if theBoard finds an appropriate unit.The Employer is a nonprofit, degree granting,educational corporation chartered by the regents oftheUniversity of the State of New York in 1926. Itmaintains its principal office at the Lincoln Center inNew York City. The Employer functions as anundergraduate and graduate school of music, drama,and dance. Its academic community consists of morethan 200 faculty members and over 1,400 students.To supervise and direct the technical and mechani-calwork required by the operatic, musical, dance,and dramatic productions, the Employer has em-ployed a director of the stage department. Thedirector supervises what the Employer refers to in itsbrief as a permanent staff of five men. This staff isassistedin itswork by a group of employees whosenumbers fluctuate from 0 to approximately 155depending upon the phase of the academic year andthe number of productions being presented. Thesesupport personnel, whom the Employer refers to as"per diem employees," work in four separate areas orshops at Juilliard. The parties agree that studentemployees are not to he included in any unit foundappropriate.The costume shop is responsible for executing andrefurbishing all designed costumes, including shoes,hats. wigs, dresses, and suits. There are between 1 to60 employees in this shop among the followingclassifications:costume shop assistant, costumefinisher, tailor, draper,milliner,wardrobe mistress,costume shopper,makeup man, hairdresser, anddresser.The property shop handles the purchasing, build-ing, renting,maintaining,and storing of all props.There are between I to 12 employees in this shopdepending upon the need in the following classifica-tions:prop shopper, prop sculptor, prop builder,prop upholsterer, prop finisher, caster or moldmaker,prop laborer, and prop man.The electric shop is responsible for the mainte-nance and functioning of all mechanical apparatus.There are between 1 to 20 employees involved in thiswork.The carpentry shop is responsible for maintaining1The Employer has requested oral argument this request is herebydenied as the record and briefs adequately present the issues and positionsof the parties.208 NLRB No. 19 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop facilities, tools, materials, hardware, and floors.Employees in this shop are involved in the building,maintenance, repairing, and storing of the scenicelements used in the Employer's productions. Thereare between I to 60 employees involved in these jobfunctions depending on the need. Painters also workin the carpentry shop on an as need basis. Theirnumber ranges between zero to six.The Petitioner seeks a unit of carpentry, electrical,and property employees. The petition does notinclude the costume shop personnel. However, at thehearing the Petitioner expressed an interest in a unitincluding the costume personnel if the Board foundsuch to be the appropriate unit.The Employer contends that there is no sufficientnucleus of employees which the Board can appropri-ately find a unit. The Employer contends that the"per diem" employees are casuals. They work onlyon a need basis, and, according to the Employer,they have no expectation of future employment withthe School. The "per diems" receive an hourly ratewhile permanent employees are on salary. They arenot covered by Juilliard's major medical plans as aremost of the permanent employees. They do not comeunder the School's group life insurance policy or itspension plan, and the identification card they receiveis stamped "Temporary Employee."Notwithstanding the above, the record shows thatmany of these employees work for periods of timewhich indicate repetitive employment and whichpermit them reasonably to anticipate reemploymentin the near or foreseeable future. The Employer hiresfrom the same labor market and some of these "perdiems" work for as long as 35 weeks. Although ituses no rehire list, we find that the Employer makes apractice of hiring employees who are experiencedwith the facilities at Juilliard and have proventhrough past performance their capacity to performtheir job functions. The record shows that all "perdiems" are hired as needed, generally betweenOctober and May, are paid an hourly wage, workessentially the same hours, may use some of the sametools as others in the stage department, and work inclose proximity during productions. They receive freetickets to the Employer's productions, have access tothe food and locker facilities, as well as the musicand reading libraries.We find therefore that theypossess sufficient interest in employment conditions2QueenCityRailroadConstruction,Inc,150NLRB 1679;DanielConstructionCompany Inc.,133NLRB 264; andCavendishRecordManufacturing Company,124 NLRB 1161.3Such a contentioncouldnot be madein any eventsince the record inthe companioncase,The Juilhard School,2-RC-16154, which we herebyofficially notice, indicates thatthe overwhelmingmajorityof costume shoppersonnel are notjourneymen,are notlicensed, andhave neverparticipatedin a formal apprenticeship program.towarrant their inclusion in the unit we findappropriate.2The Employer also contends that, if the "per diem"employees are found by the Board to he entitled torepresentation, such representation must occur with-inthe framework of a bargaining unit whichencompasses the entire stage department. Petitioner,on the other hand. has petitioned for a unit whichincludes the entire stage department except thecostume shop personnel.Unlike our dissenting colleague, we find that only adepartmentwide unit is appropriate. Member Fan-ning and the Petitioner do not seek to excludecostume shop personnel in order to preserve craftskills; 3 rather, the exclusion of such personnel issought in order to preserve historical patterns ofrepresentation in the New York City "legitimatetheatre" industry.'iWe find such reasoning unpersua-sive since, in our view, Juilliard's stage departmentand New York City's legitimate theatre industry arejust not comparable with respect to those characteris-tics relevant to the determination of an appropriatepattern of representation.Unlike the legitimate theatre, Juilliard's theatricalproductions are not extravagant commercial under-takings which may run for many weeks and whichemploy large, highly experienced casts. Instead,Juilliard's stage department and the productions itsponsors are designed to serve as a training adjunctto the School's nonprofit educational function. Suchproductions provide students with an opportunity toapply both on stage and off stage that which theyhave been taught in the classroom. Accordingly,Juilliard stages relatively few productions each yearwhich run for three or four performances at the most.The fundamental differences between the commer-cialnatureof the productions created by thelegitimate theatre, and the educational nature of theproductions created by Juilliard's stage department,are clearly reflected in the methods utilized in puttingtheir performances together. In both, the backstagework is divided into the four categories describedabove-electrical, property, carpentry, and costume.In the legitimate theatre industry, much of thiswork-and virtually all of the costume work-is notdone at the theatre at all but is contracted out toindependent shops which utilize their own employeesand which perform identical specialized services forall theatres in the city.When the assigned work is4Although Petitioner attempts to bolster its positionby pointingout thatithas a contract witheverylegitimate theatre in the greaterNew York Cityarea, none of which covers costumeemployees,we note that in a recentBoard decision,Medion, Incorporated,200 NLRB No145, the InternationalAllianceofTheatricalStageEmployees,withwhich the Petitioner isaffiliated,successfully urged the Board to approve a much wider unit,includingcostume employees. JUILLIARD SCHOOLcompleted, the end product is sent to the theatre forthe performances. Thus, given this method of staginga production. it is not surprising that union repre-sentation has developed along specialized shop linesrather than on a theatre-by-theatre basis encompass-ing all employees who participate in staging aproduction.At Juilliard, on the other hand, the productions areorganized in a manner more reflective of theirfunctions as a training vehicle for students. In orderto provide students with maximum exposure to allfacets of staging productions, none of the work iscontracted out. All work is performed at the theatreitself under the overall direction of an individual whoenjoys faculty status. The fact that all of the work isperformed under a single roof in and around thestage area has resulted in an overlapping of responsi-bilities between the four shops not characteristic oflegitimate theatres, and in many instances has givenrise to an assembly-line type operation. In fact, therehave been instances in which employees in thecarpentry and property shops have reported directlyto the head of the costume shop. Obviously, thisintegration of operations, and the community ofinterest which it thereby creates among the employ-ees,would not be possible under the procedureswhich currently prevail in the legitimate theatreindustry.In our view, the mere fact that both Juilliard andthe legitimate theatre contribute to New York City'sentertainment industry does not require us to ignorethe fundamental differences underlying the nature ofthosecontributions.Accordingly,we finds thatunder the circumstances of this case the appropriateunit under Section 9(b) of the Act is:All stage department employees including allelectricians, carpenters, and property men work-ing on stage or in shops and all employeesengaged in the manufacture, repair, and altera-tion of costumes including makeup men, hairdres-sers and dressers, and all scene painters; exclud-ing students, guards, watchmen and supervisorsas defined in the Act.There remains to be settled the status of employeesMaher and Mulvain.The Employercontends that5The petition hereinwill notbe dismissed as the Petitioner has expressedan interest in the unit found appropriate6 It is unnecessary for us to resolve the supervisory status of Maher andMulvain for purposes of consideringthe Employer's contention that theirparticipation in union activities constitutes sufficient grounds for dismissingthe petition or delaying the election.The recordindicates that their unionactivitiesconsistedprimarilyof peaceful picketing on a picket lineestablishedafterthe filing of the petition herein.In viewof thelimited scope155both are supervisors, Petitioner contends they areemployees.Maher and Mulvain head the electrical andcarpentry shops respectively. The Employer contendsthat they have and exercise full authority to setschedules, assign work, grant leaves of absence andtimeoff, reprimand, and discharge experienced "perdiems" and decide which "per diems" should be laidoff.According to the Employer's witness, theyeffectively recommendraising salaries,increasing thework force by hiring "per diems," adjust grievances,submit timesheets, and purchasematerials andsupplies on their own initiative.The Petitioner argues that these two employeeswork full time doing the same work and wearing thesame clothes as other carpenters and electricians andearning practically the same weekly salary as the"per diems." These two individuals testified that theyreceive overtime pay, have never been advised thattheywere supervisors, and have never attendedsupervisors'meetings. The Petitioner contends thatthe evidence shows that both men act as conduits inthe hiring and laying off of employees, but that theynever take action on their own initiative or effective-ly recommend same.After carefully reviewing the entire record weconclude that the evidence on which to base adecision with respect to the supervisory status ofthese two employees is conflicting. Consequently, weshall vote these two employees subject to challenge.6The parties are also in disagreement with respect tovoting eligibility requirements. The Petitioner re-quests a standard that would allow to vote allemployees who have worked 30 or more days in eachof the last two "seasons" of the Employer. TheEmployer suggests a standard that would allow allemployees who have worked 4 days over a 2-yearperiod to vote.?Upon consideration of the number and length oftheEmployer's stage productions and the employ-ment pattern resulting therefrom, we believe that themost useful formula would be one that accordsvoting eligibility to all employees who have beenemployed by the Employer during two productionsfor a total of 5 working days over a 1-year period, orwho have been employed by the Employer for atleast15 days over a 2-year period.of their activities,and in view of the open opposition of the Employer toPetitioner'sorganizing efforts, we find that the conduct of Maher andMulvainwould not warrant a deviation from our normal electionprocedures even if they were determined to be supernsors Cf.WKRG-TV,Inc,190 N LRB 174, enfd.470 F.2d 1302(C.A. 5, 1973).rThe formula requested by the Employer was amended in its brief, filedin Case 2-RC-16154, to read as above. 156DECISIONSOF NATIONALLABOR RELATIONS BOARD[Direction of Election8 andExcelsiorfootnoteomitted from publication.]MEMBER FANNING, dissenting in part:Iagree with the majority finding that the so-called"per diem" employees have a sufficient degree ofinterest in employment conditions in the stageproductions of this professional school to warranttheir inclusion in bargaining units.However, Ibelieve that the broad unit found appropriate hereinand the consequent dismissal of the petition in Case2-RC--16154 for a separate costume unit deviatefrom a longstanding pattern of collective bargainingin this industry.In the commercial theatre industry costume work isgenerally contracted out to businesses which doexclusively such work and are not connected withspecific theatres. Consequently, employees of thoseindependent shops have been represented separatelyfrom the stage department employees of the theatres.In fact, the Petitioner in Case 2-RC-16154, atheatrical costume local of the ILGWU, representsemployees in many of these shops, and the Petitionerherein, the stagehands local of 1ATSE. states in itsbrief that it has a contract for representing the stagedepartment employees as a separate unit with everylegitimate theatre in the Greater New York Cityarea.9The Employer's stage and equipment facilities arelarge and sophisticated. On the level of the operastage, level B. are the carpentry shop, electrical shop,and property shop, functioning as a group ofemployees distinct from those of other employees ofthe School. This grouping has long existed as therepresentation pattern of stage carpenters, electri-cians, and property men in the theatrical industry.ioItistheexistingcontract unit at the nearbyMetropolitan Opera Company, which like Juilliard isanonprofit organization housing all four stagedepartment shops under one roof.Contrary to the majority belief that all work isperformed "in and around the stage area" mostcostume work is performed in the costume shop onlevelD, two floors above the stage. The costumeshop's hand and machine sewers, milliners, tailors,bootmakers, etc., have skills totally unlike those ofcarpenters, electricians, and stage property men.There is separate supervision for the costume shopand separate hiring for it. Unpersuasive, indeed, issAs the Petitioner'soriginal showing of interest was for a unit smallerthan the unit in which an election is being directed,theDirection ofElection is subject to an administrative determinationby theRegionalDirector for Region2 of thePetitioner's interest in the unit foundappropriate herein.4The majority relies onMedium, Incorporated,200 NLRB No 145.wherein the international Alliance of Theatrical Stage Employees agreedwith the adoption of a broad unit including some wardrobe and makeupthemajority's reliance on lack of evidence of craftskills or of traditional departmental status, on closeproximity of all four shops instead of just the threestagehands shops, and on minimal overlapping ofduties between costume employees and stagehands.The majority has adopted the Employer's ambigu-ous argument that stage department work at Juilliardhas in many instances given rise to an "assembly-linetype operation." Apparently this refers to the fewoccasionswhen employees of different shops willwork independently on a particularly technical orelaborate prop. This is nothing more than employeesof separate departments performing their own skillsand does not support the majority's findings that itindicates an "overlapping of responsibilities."The majority's reliance as evidence of employeeintegration upon the belief that employees in the"carpentry and property shops" have reporteddirectly to the head of the costume shop is misplaced.The costume supervisor testified in Case 2-RC-16154 that he could not remember a carpenteror property department employee ever coming to thecostume shop and performing work on the manufac-ture, repair, or maintenance of costumes. The recordindicates a few instances where a prop was made tothecostume supervisor's specifications, and thecostume supervisor testified as to one instance whenhe told carpenters the dimensions for canes andshoesmade for the costume department. I do notbelieve this type of incidental instruction can berelied on to support a finding of employee integra-tion between the costume shop and the carpentryand prop shops.The productions of the School, though sponsoredacademically. take place in the heart of the New -York entertainment industry-except when on tour-and are a part of it. For needed productionpersonnel the School draws upon the industry'semployees. I can see no reason to depart from theestablished pattern of bargaining by insisting thatcostume employees be bargained for together with aseparately appropriate unit of stage carpenters, stageelectricians, and stage property men. Ultimately theeffectof this decision ignoring well-establishedbargaining patterns will be felt by other professionalschools of the performing arts located in urbancenters.Costume employees who divide their timebetween commercial work and school work will haveemployees That case involved a different industry and a unit agreed upon,inrelevantpartAs the unit issue was not litigated inMedion,it isquestionable whether the factors present in that case are comparable tothose presentin the instant caseisTheBoard has had occasion to recognize this type of unit in thetelevision industryNationalBroadcasting Company, Inc.89 NLRB 1289,1305 JUILLIARD SCHOOL157to belong to an additional union,not one which hasthe broad unit determination made herein, I wouldtraditionally represented their separate skills.find appropriate the separate units requested, hereIn view of the persuasive factors militating againstand in Case 2-RC-16154.